OPINION OF THE COURT
Per Curiam.
Richard A. Howard has submitted an affidavit dated Decern*360ber 9, 1988, wherein he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9). Mr. Howard was admitted to the practice of law by the Appellate Division, Third Department, on April 27, 1967, under the name Richard Arlen Howard.
Mr. Howard acknowledges that he is the subject of an investigation by the Grievance Committee for the Ninth Judicial District concerning allegations of converting escrow funds to his own use, commingling personal funds with trust funds, failing to maintain a duly constituted escrow account, failing to comply with the lawful demands of the Grievance Committee and neglecting legal matters entrusted to him.
Mr. Howard indicates that he could not successfully defend himself on the merits against the charges outlined above, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
The Grievance Committee for the Ninth Judicial District has recommended that the resignation be accepted. Under the circumstances herein, the resignation of Richard A. Howard as a member of the Bar is accepted and directed to be filed. Mr. Howard is disbarred and his name is directed to be stricken from the roll of attorneys and counselors-at-law, effective forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Kunzeman, JJ., concur.
Ordered that the resignation of Richard A. Howard is accepted and is directed to be filed; and it is further,
Ordered that effective May 1, 1989, Richard A. Howard is disbarred and it is directed that his name be stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Richard A. Howard shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that, pursuant to Judiciary Law § 90, Richard A. Howard is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or *361counselor-at-law before any Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.